

116 HR 8529 IH: Protecting Access to Affordable Medicines Act of 2020
U.S. House of Representatives
2020-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8529IN THE HOUSE OF REPRESENTATIVESOctober 6, 2020Mr. Butterfield (for himself, Mr. Long, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to prohibit additional rebates under the Medicaid program for certain noninnovator multiple source drugs. 
1.Short titleThis Act may be cited as the Protecting Access to Affordable Medicines Act of 2020.  2.Prohibition on additional rebate under Medicaid for certain noninnovator multiple source drugsSection 1927(c)(3)(C) of the Social Security Act (42 U.S.C. 1396r–8(c)(3)(C)) is amended— 
(1)in clause (i), by striking The amount and inserting Subject to clause (v), the amount; and (2)by adding at the end the following new clause: 
 
(v)Prohibition on additional rebate for certain noninnovator multiple source drugsWith respect to a rebate period beginning on or after January 1, 2021, and a dosage form and strength of a covered outpatient drug described in clause (i), the amount of the rebate specified in subparagraph (A) for such dosage form and strength for such rebate period may not be increased if the average manufacturer price for a unit of such dosage form and strength for such rebate period is less than $1.. 